Citation Nr: 0821379	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-21 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected 
diabetes mellitus Type II.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

3.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to the veteran's 
service-connected diabetes mellitus Type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran had active duty service from April 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an March 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
April 2006.  A statement of the case was issued in July 2006, 
and a substantive appeal was received in November 2006.  

Although the veteran's notice of disagreement initiated 
appeal for entitlement to service connection for bilateral 
hearing loss and tinnitus which were denied in the March 2006 
rating decision, the benefits were granted by rating decision 
in July 2006.  In addition, his substantive appeal received 
in November 2006 limited his appeal to the issues listed on 
the first page of this decision.	

In a claim received in March 2005, the veteran claimed 
entitlement to service connection for kidney disability; and 
while an April 2005 VCAA letter was provided to the veteran, 
to date, no rating decision has been issued.  Further, in a 
statement received in February 2008, it appears that the 
veteran may be raising claims of entitlement to an increased 
rating for bilateral hearing loss, currently evaluated as 
noncompensable, and entitlement to an increased rating 
tinnitus, currently rated 10 percent (which is the maximum 
evaluation under VA rating criteria).  These matters are 
hereby referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
hypertension otherwise caused by or aggravated by the 
veteran's service-connected diabetes mellitus type II. 

2.  The veteran does not have a current diagnosis of PTSD.
  
3.  The veteran does not have a current diagnosis of erectile 
dysfunction.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred or aggravated 
therein, nor is hypertension proximately due to or caused by 
the veteran's diabetes mellitus type II.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).

2.  PTSD was not incurred in or aggravated by service.   38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Erectile dysfunction was not incurred in or aggravated by 
service.   38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claims.  
                                                                           
The RO provided the appellant with additional notices in 
March 2006 and December 2006 (for hypertension aggravated by 
service-connected diabetes mellitus type II), subsequent to 
the initial adjudication. 

The March 2006 and December 2006 notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  
                                                                             
While the March 2006 and December 2006 notices were not 
provided prior to the March 2006 adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claims were subsequently readjudicated in a 
June 2007 and October 2007 supplemental statement of the 
case, following the provision of notice.  The veteran and his 
representative have not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

Duty to Assist

VA has obtained service, VA, and private treatment records; 
assisted the veteran in obtaining evidence; and afforded the 
veteran VA examinations in February 2006 (for PTSD) and in 
March 2007 (to specifically determine whether hypertension is 
secondary to service-connected diabetes mellitus type II).  
Although the veteran was not provided VA examinations for 
erectile dysfunction and for direct service connection for 
hypertension, the evidence of record does not contain 
competent evidence that the veteran has a current diagnosis 
of erectile dysfunction and that hypertension may be 
associated with service; thus, medical examinations are not 
necessary to decide the claims.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran and his representative have not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

I.  Hypertension

One of the issues before the Board involves the veteran's 
claim of entitlement to service connection for hypertension, 
to include as secondary to the veteran's service-connected 
diabetes mellitus Type II.

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has also held 
that service connection can be granted for a disability that 
is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board notes, however, that even though the veteran is not 
seeking service connection on a direct basis, all theories of 
entitlement--direct and secondary--must be considered.  See 
Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) 
(noting that Congress expects the VA "to fully and 
sympathetically develop the veteran's claim to its optimum 
before deciding it on the merits").       

Here, the Board finds that service connection for 
hypertension on a direct basis is not warranted.  Service 
treatment records are silent for any complaints of, 
treatments for, and diagnosis of hypertension.  A March 1968 
exit examination shows that his blood pressure sitting was 
126/84, and no hypertension was diagnosed.  In his 
contemporaneous medical history, the veteran checked the 
appropriate box to indicate that he did not have or ever had 
high blood pressure.

Post service treatment records from W. Duane Hinshaw, D.O. 
show that the veteran was first diagnosed with hypertension 
in November 1997, over 29 years after service.  This lengthy 
period without treatment after service suggests that there 
has not been a continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Consequently, the 
one-year presumption of incurrence in service is not for 
application.

The Board notes that there is no medical evidence of record 
linking hypertension to service and the Board is not required 
to schedule a VA examination to provide an opinion.  The 
Board notes that McLendon v. Nicholson, 20 Vet. App. 79 
(2006), states, that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case as the evidence of 
records fails to indicate that hypertension, first reported 
many years post service, had its onset in service or is 
otherwise related thereto.
 
Again, the Board acknowledges that the veteran is not seeking 
service connection for hypertension on a direct basis, but 
rather as secondary to his service-connected diabetes 
mellitus Type II.  

However, service connection on a secondary basis is not 
warranted, either.  As will be discussed below, there is a 
March 2007 VA medical opinion and a July 2007 private medical 
opinion that do not support the veteran's claim.

After examining the veteran and the entire claims folder, the 
VA examiner from the March 2007 VA examination diagnosed 
hypertension essential that was not due to diabetes mellitus.  
The VA examiner explained that there was no evidence in 
medical literature to show that diabetes either causes or 
aggravates hypertension.  He stated again that the veteran's 
hypertension is not from diabetes and is not aggravated by 
diabetes mellitus.

A July 2007 private treatment record from Amit Khera, M.D., 
M.S.c. shows that Dr. Khera stated that of all those who have 
diabetes, perhaps 50 percent or more have concomitant 
hypertension.  Dr. Khera considered diabetes and hypertension 
as illnesses that track together as opposed to one causing 
the other.  Dr. Khera stated that it would be absolutely 
impossible to discern whether the veteran's hypertension was 
caused by his diabetes. 

The Board acknowledges the veteran's assertions that the 
currently diagnosed hypertension is due to his service-
connected diabetes mellitus type II.  However, although lay 
persons are competent to provide evidence regarding injury 
and symptomatology, they are not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.

II.  PTSD

The other issue before the Board is entitlement to service 
connection for PTSD. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

Medical evidence of record show that the veteran does not 
currently have a medical diagnosis of PTSD, however.

A July 2005 Mental History record shows that the veteran was 
undergoing an evaluation for PTSD.  Ultimately, the diagnosis 
was anxiety disorder secondary to medical problem 
(arrhythmia), rule out anxiety disorder not otherwise 
specified, and rule out alcohol abuse. 

When the veteran was afforded a VA examination in February 
2006 for PTSD, it was noted that the veteran did not meet the 
DSM-IV diagnostic criteria for any specific psychiatric 
disorder at the current time.  The VA examiner diagnosed 
phase of life problem.

The Board acknowledges the veteran's assertion that he has 
PTSD.  However, although lay persons are competent to provide 
evidence regarding injury and symptomatology, they are not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

Therefore, based on the competent medical evidence of record, 
the Board must conclude that the veteran does not have PTSD.  
The Court has indicated that in the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
PTSD.  As the preponderance of the evidence weighs against 
the claims, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).  

III.  Erectile Dysfunction

Although it appears that the veteran initially filed a claim 
solely for direct service connection for erectile 
dysfunction, it also appears that in a substantive appeal 
received in November 2006, the veteran asserts that his 
erectile dysfunction is secondary to his service-connected 
diabetes mellitus Type II.  

Again, the Court has held that service connection can be 
granted for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

As discussed previously, all theories of entitlement--direct 
and secondary--must be considered.  See Hodge v. West, 155 
F.3d 1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress 
expects the VA "to fully and sympathetically develop the 
veteran's claim to its optimum before deciding it on the 
merits").       

At the outset, however, the veteran's service and post-
service treatment records are devoid of complaints of, 
treatments for, or diagnosis of erectile dysfunction.  In 
fact, there is evidence showing that the veteran has denied 
erectile dysfunction to medical examiners after he filed his 
VA claim based on this disorder.  Specifically, a June 2005 
VA examination report is to the effect that the veteran 
denied a history of erectile dysfunction and reported that 
ejaculation was normal.  Further, the record includes a July 
2005 VA clinical record which documents the veteran's comment 
that he had no problems with erections.  The Board believes 
that the veteran's statements given to medical examiners are 
entitled to considerable probative value, and such statements 
are inconsistent with his claim.  It is also noted that 
subsequent medical records documenting treatment for various 
disorders, including diabetes and hypertension, do not 
include erectile dysfunction among the veteran's reported 
complaints, and there otherwise does not appear to be any 
medical finding or diagnosis of erectile dysfunction.  

Based on the competent medical evidence of record, the Board 
must conclude that the veteran does not have erectile 
dysfunction.  The Court has indicated that in the absence of 
proof of a present disability, there can be no valid claim 
for service connection.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Thus, the Board finds that the preponderance of 
the evidence is also against the veteran's claim for service 
connection for erectile dysfunction.  As the preponderance of 
the evidence weighs against the claims, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  


ORDER

The appeal is denied as to all issues.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


